Per Curiam.
This appeal is brought by the defendant from an order below dismissing, without prejudice, a petition for contempt directed at enforcement of a final order in a divorce case in Windham Superior Court. The order of dismissal also provided that any enforcement of the final order with respect to attorney’s fees should be suspended pending the disposition of an appeal in this case presently addressed to the Supreme Court of the United States.
The order is not challenged in this Court by either Rosalie Condosta or her attorney. The decision below runs in favor of *194the appellant. McCarthy v. Emmons, 135 Vt. 450, 378 A.2d 107 (1977); Lane Construction Corp. v. State, 127 Vt. 287, 289-90, 248 A.2d 508, 509-10 (1968).
The only question before us is that dismissal, although the appellant seeks to raise issues relating to the validity of the original order and the possible disqualification of the trial court issuing it. The original divorce action reached finality and the issues therein disposed of when the appeal was heard and the judgment affirmed here in 1978. Condosta v. Condosta, 136 Vt. 360, 395 A.2d 345 (1978). Under the circumstances the only lawful entry in this proceeding must confirm the judgment below.

Judgment affirmed.